                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PETER J. LONG,,

        Plaintiff,
                                                   Case No. 17-cv-94-slc
   v.

SANDRA HEISER, PETER
STIEFVATER,
KELLY SALINAS, WAYNE OLSON,
RICHARD SCHNEITER AND QUALA
CHAMPAGNE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                              10/18/2019
        Peter Oppeneer, Clerk of Court                     Date
